Citation Nr: 1511536	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-03 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  Although the Veteran requested and was scheduled for a Board hearing, he withdrew this request in October 2011.  

In October 2012, the Board remanded this matter for additional development.  At that time the Board found that the previous denial of the Veteran's claim for a back disorder in December 1977 did not become final due to a lack of notice of appellate rights at that time.  As such, the claim is one for original service connection.  


FINDINGS OF FACT

The Veteran has current diagnoses of arthritis and degenerative disc disease of the low back, and he has had continuous low back symptomatology since his injury during active service, including prior to post-service work injuries.  


CONCLUSION OF LAW

The criteria for service connection for the current low back disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for his current low back disability.  He believes it is due to an injury in service in October 1976, in that he has had continuing low back problems since that time and prior to post-service injuries.  

Service connection will be granted for a disability, even if it was first diagnosed after service, where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. §§ 1110, 1131; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Presumptive service connection may be granted as a chronic disease for arthritis or organic disease of the nervous system if it manifested to a compensable degree within one year following active duty, or if there is continuity of symptomatology since service.  38 U.S.C.A. §§ 1112, 1113, 1137; Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The April 2007 and May 2012 VA examiners, along with VA and private medical providers, have diagnosed a current low back disability, namely, arthritis and degenerative disc disease of the Veteran's lumbar spine, as shown by x-rays.  

Service treatment records confirm an injury to the low back on October 12, 1976, when the Veteran was kicked in the back while playing combat football.  He was treated for pain and bruising, and X-rays were negative at that time.  The Veteran received treatment every 1-3 days at the hospital, the battalion aid station, and for physical therapy appointments over the next several weeks.  He was issued a two-week temporary profile on October 18, 1976, due to continued symptoms.  An October 26, 1976, physical therapy note reflects that the Veteran was having less low back pain and was able to perform 15 repetitions of exercises without difficulty.  He was advised to continue to increase the number of repetitions until an orthopedic appointment, and he was discharged from physical therapy at that time.  There is no record of treatment at the orthopedic clinic related to this injury, so it is unclear if one occurred at that time.  Thereafter, in March 1977, the Veteran again sought treatment for low back pain, which had developed while doing physical training that morning.  The provider noted a history of the same or similar complaints, and the impression was low back pain.  At his May 1977 separation examination, the Veteran reported recurrent back pain, but his spine was normal on examination.

A few months after service, in September 1977, the Veteran filed a claim for service connection for the low back, suggesting that he continued to have recurrent low back symptoms.  He failed to appear for a scheduled VA examination at that time.  

The Veteran has also provided competent statements of continuously recurring low back symptoms since his in-service injury in 1976.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His statements in this regard have been consistent for his VA claim as well as for his claim for disability benefits from the Social Security Administration (SSA).  See, e.g., April 2007 and May 2012 VA examination reports; October 2011 statement in support of VA claim; September 2009, November 2009, December 2009, and March 2012 reports for SSA claim.  

In particular, the Veteran's summaries of his 1976 low back injury and treatment in service have been relatively consistent with the service records.  He also reported recurrent low back symptoms during service, which is consistent with his treatment in March 1977 and his report for the service discharge evaluation in May 1977.  

Additionally, the Veteran has consistently reported having frequent low back pain that resulted in lost time from various post-service occupations, including shortly after service, which he generally treated with over-the-counter medications.  The Veteran reported completing a welding course immediately after service and then working as a welder in a sit-down position for about 18 months, but that he missed several days of due to back pain and was laid off.  The Veteran stated that he then worked for a fire department for about two years in the 1980s, and that he injured his back while responding to a fire and was moved to driver duties as a result.  The Veteran reported that his provider told him he had degeneration in the back at that time.  He was eventually let go from that position, and he also worked as a truck driver in the 1980s.  In the 1990s, he worked in construction, where he hurt his back and received workers' compensation evaluation and treatment.  He reported being diagnosed with lumbar degenerative disc disease at that time.  The Veteran attempted to work as a laborer in construction for a short time, and then in his family cement business for 2-3 years, but he used a chair often due to back pain.

Treatment records concerning the reported injury while working at the fire department in the 1980s are not of record, but the Veteran is competent to report what his provider told him about the nature of his disability at that time.  

The June 1998 private emergency treatment records were obtained.  These records reflect an injury while lifting about 80 pounds onto a forklift at work, with left flank or left low back pain and left lower extremity pain.  X-rays of the lumbar spine in June 1998 showed degenerative disc disease at L5-S1 with associated spur foration and minimal arthritis changes at the lower lumbar apophyseal joints.  

An April 2007 VA examiner noted the Veteran's back injury during service and his reports of back problems after service in various jobs, but gave a negative opinion as to any relationship between the current disability and service.  The examiner reasoned that the Veteran's spine was clinically normal at evaluation on separation from service, he did not seek treatment for over 20 years, and he had multiple occupations after service that may have contributed to his low back condition.

A May 2012 VA examiner also gave a negative opinion regarding any relationship between the current disability and service.  The examiner reasoned that the documented clinical findings during service were most consistent with recurring lumbar back sprains with muscular spasms associated with strenuous physical training activities, and X-rays in service and evaluation at service discharge did not show degenerative changes or abnormality of the spine.  The examiner noted that the Veteran continued to experience low back pain while working in strenuous labor activities, and that X-rays after 1998 showed a gradual progression of lumbar degenerative disc disease with arthritic changes of the lumbar spine.  The examiner stated that, although the Veteran gave a history of ongoing chronic low back pain during and since that time, the preponderance of the evidence and the current clinical examination findings supported his medical opinions that the current disability was less likely related to injuries in service and was more likely related to occupational injuries after service and the natural aging process of spine.

Although the Veteran did not seek treatment for his low back injury for many years after service, with the exception of the work injuries in the 1980s (records of which treatment have not been obtained) and in 1998, he has reported using over-the-counter and prescription medications to treat his back pain over the years.  The lack of medical treatment does not, in and of itself, indicate that he did not have back pain during those periods.  The Veteran has made consistent statements regarding back pain since service, including while working in welding in a position in a "sit-down" position shortly after service.  There is no lay or medical evidence to contradict the Veteran's assertions as to the timing and nature of his low back symptoms and diagnoses after service.  Therefore, the Board resolves reasonable doubt in the Veteran's favor and finds him credible with regard to his provider's statement in the 1980s that he had a degenerative disease at the time of his first post-service work injury, as well as his continuous problems prior to that time.  

The April 2007 and May 2012 VA examiners do not appear to have considered the Veteran's competent and credible evidence of continually recurrent low back symptoms since his 1976 in-service injury and prior to his first post-service work injury in the 1980s, or the Veteran's competent report of being told he had degenerative changes in the back at the time of this first post-service work injury.  Accordingly, these opinions are inadequate and have little or no probative value.  

Resolving reasonable doubt in the Veteran's favor, he has had continuity of symptomatology since service for the currently diagnosed arthritis and degenerative disc disease of the low back, and the criteria for service connection for chronic disease have been met.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for the current low back disability is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


